      Case 2:18-cv-03290-ROS Document 67 Filed 06/02/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Pete Van Winkle,                                   No. CV-18-03290-PHX-ROS
10                  Petitioner,                         ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15          Petitioner seeks an extension until December 3, 2021, to file his motion for

16   evidentiary development. In explaining the need for such an extension, Petitioner’s current

17   counsel states “[t]o the best of my knowledge, no investigation has occurred in Mr. Van

18   Winkle’s case.” (Doc. 66-1 at 3). Thus, current counsel seeks the lengthy extension to

19   complete an adequate investigation.

20          Previous counsel was appointed on October 25, 2018. (Doc. 6). That counsel filed

21   the merits petition on July 30, 2019, and remained as counsel of record until April 20, 2021.

22   (Doc. 25, 63).    Based on current counsel’s declaration, previous counsel may have

23   conducted “no investigation” during the 30 months they were counsel of record. If that is

24   accurate, the Court may need to investigate previous counsel’s behavior. The Court will

25   grant a limited extension and schedule a hearing to hear from Petitioner’s counsel regarding

26   the need for additional time.

27          Accordingly,

28          IT IS ORDERED the Motion for Extension of Time (Doc. 66) is GRANTED IN
      Case 2:18-cv-03290-ROS Document 67 Filed 06/02/21 Page 2 of 2



 1   PART. No later than August 31, 2021, Petitioner shall file his motion for evidentiary
 2   development. The response shall be filed within 30 days of the motion and the reply within
 3   21 days of the response.
 4          IT IS FURTHER ORDERED a hearing is set for August 4, 2021, at 11:30am, in
 5   Courtroom 601, before the Honorable Roslyn O. Silver. No later than seven days prior to
 6   the hearing, Petitioner shall file a status report regarding their investigation.
 7          Dated this 2nd day of June, 2021.
 8
 9
10                                                       Honorable Roslyn O. Silver
11                                                       Senior United States District Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
